PER CURIAM.
Appellant, Joseph Greenwell seeks review of an order of the Circuit Court of Dade County granting appellee, Bank of Perrine, a deficiency judgment in the sum of $192,-952.46 after foreclosure against appellant, as guarantor, of an indebtedness of Allied General, Inc., a co-defendant.
Appellant urges reversal on two grounds. It is first contended that the trial court abused its discretion in granting the deficiency judgment.
It is next argued that the parties intended by the guaranties to cover personalty only and not real estate mortgages, therefore, it was error for the trial court to grant a deficiency judgment.
We have carefully considered all the points presented in the light of the record on appeal and the briefs. We have concluded therefrom that appellee was entitled to the deficiency judgment and that the trial court did not abuse its discretion in entering such judgment. No reversible error having been made to appear, the judgment appealed is affirmed.
Affirmed.